— Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that it was error to deny defendant’s [appellant’s] motion to strike out certain testimony of Dr. Goldstein. (See Cross v. City of Syracuse, 200 N. Y. 393.) All concur, Harris, J., in result only. (The judgment is in favor of plaintiffs against defendant Gravel Products Corporation, in an automobile negligence action. The order denies appellant’s motion for a new trial.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.